Order filed March 26, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00097-CR
                                   ____________

                      TARA RENEE OCHOA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 13
                           Harris County, Texas
                       Trial Court Cause No. 1815730


                                   ORDER

      This is an appeal from the denial of appellant’s motion to suppress. The
clerk’s record was filed March 20, 2013. It appears from the record that appellant
entered a guilty plea on or about January 25, 2013. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain any written plea documents or the judgment
of conviction on appellant’s plea of guilty entered on or about January 25, 2013.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 8, 2013, containing any written plea documents and the
judgment of conviction on appellant’s plea of guilty entered on or about January
25, 2013.

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2